Citation Nr: 0503991	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-15 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine with sciatica.

3.  Entitlement to service connection for arterial occlusive 
vascular disease (claimed as heart problems and closing of 
veins in legs).

4.  Entitlement to service connection for nervous problems.

5.  Entitlement to service connection for arthritis of the 
hips and knees.

6.  Entitlement to service connection for hypertension with 
heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal. 


REMAND

A preliminary review of the record discloses that further 
development is required in this matter prior to the Board's 
review of the merits of the issues on appeal.  In this 
regard, the Veterans Claims Assistance Act (VCAA) has 
redefined the obligations of VA with respect to claims for VA 
benefits.  VA has a duty to assist the appellant in the 
development of facts pertinent to his claim.  The revised 
statutory duty to assist requires VA to make all reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for benefits.  See 38 U.S.C. § 
5103A.  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in the custody of the Federal 
Government; and obtaining a medical examination or opinion 
where indicated.  Id.

The veteran was awarded Social Security Administration (SSA) 
disability benefits in December 1998.  He thereafter advised 
VA of his receipt of such benefits.  It does not appear that 
any of the SSA records pertaining to the veteran were 
requested however.  The United States Court of Appeals for 
Veterans Claims (Court) has emphasized the need to obtain SSA 
medical records in cases involving VA claims.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 371-2 (1992).  The RO should 
obtain and consider all the veteran's SSA medical records.  

Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) in Washington, D.C. for the following action:

1.  The RO should take the necessary action 
in order to obtain copies of the medical 
reports upon which the Social Security 
Administration decision was predicated.  

If, after making reasonable efforts, any 
adequately identified records are not 
obtained, notify the veteran that those 
records have not been obtained by identifying 
the records; explaining the efforts made to 
obtain those records; and describing any 
further action to be taken with respect to 
the claim. 

2.  Following completion of the above and any 
other development deemed appropriate by the 
RO based upon the evidence received, the RO 
should readjudicate the issues on appeal.  If 
the determination remains unfavorable to the 
veteran, he and his representative should be 
furnished a supplemental statement of the 
case which includes all pertinent law and 
regulations and be afforded the applicable 
time period in which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




